Citation Nr: 0714739	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1965 to November 1967.  Service in the Republic 
of Vietnam is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the veteran's claim of 
entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  Specifically, he contends that his PTSD is due to 
stressful experiences from his service in Vietnam.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

With respect to element (1), a current medical diagnosis of 
PTSD, the veteran submitted to a VA examination to determine 
the presence of PTSD on November 12, 2004.  The VA examiner 
ruled out PTSD and diagnosed the veteran with anxiety, 
dysthymia and chronic depression.  Subsequent mental health 
treatment records, however, do in fact diagnose the veteran 
with PTSD.  Such records do not contain reasons for such 
diagnosis.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  

In short, there is now of record conflicting and inadequately 
explained medical information as to the matter of whether or 
not PTSD exists.  VA has a duty to assist the veteran, and 
this includes obtaining a thorough and contemporaneous 
evaluation where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Because the medical reports are unclear as to the 
existence of PTSD, the Board believes that another 
examination is necessary.

With respect to second Moreau element, in-service stressors, 
the veteran's service personnel records indicate that his 
military occupational specialty (MOS) was a artillery 
crewman.  The service records do not indicate combat 
participation, combat injury or receipt of a combat citation.

The veteran has submitted a statement describing the 
circumstances surrounding his alleged stressors.  For 
example, he has indicated that while participating in 
Operation Junction City in War Zone C the howitzer battery he 
was assigned to came under mortar and rocket fire.  The 
veteran alleges this event took place on or about March 22, 
1967.  He has provided the names of the soldiers who were 
injured during the attack along with their military serial 
numbers.  The record also contains three lay statements from 
soldiers who were present during this raid, one of whom was 
injured during the attack.  The RO has not attempted to 
verify this reported stressor through the United States Army 
and Joint Services Records Research Center (JSRRC) [formerly 
known as the United States Armed Services Center for Research 
of Unit Records (USASCRUR)].  

Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to PTSD.  The veteran 
should also be asked to provide any 
additional corroborating evidence he may 
have pertaining to the alleged stressors 
experienced during his military service.  
Any records or information so obtained 
should be associated with the veteran's VA 
claims folder.  

2.  VBA should attempt to verify through 
the U.S. Army & Joint Services Records 
Research Center (formerly known as 
USASCRUR) or other appropriate military 
authority the veteran's claim that the 11th 
Armored Calvary Regiment, 2nd squadron 
Howitzer Batter came under fire on or 
around March 22, 1967.  In this regard, 
the AOJ should attempt to obtain unit 
history and daily log reports from his 
units for this time period to corroborate 
his assertions regarding his unit 
locations and duties.

3.  VBA should make arrangements for the 
veteran to be examined by an appropriate 
specialist for the purpose of addressing 
the existence of PTSD.  The veteran's VA 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner.  The examiner should either 
diagnose PTSD or rule it out as a 
diagnosis.  Any diagnostic testing deemed 
to be necessary by the examiner should be 
accomplished.  The report of the 
examination should be associated with the 
veteran's VA claims folder

4.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



